Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 19 December 1804
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



Dear Madam
Washington Decbr. 19th. 1804

I received your Kind letter of the 8th. inst. and was extremely sorry to hear of the indisposition of the President and your Son Your own health is I trust considerably mended and that you will soon be enabled to return to your usual avocations I am sorry to repeat what I said in my last regarding Mr. Adams’s health I have not it continues very bad and I am very apprehensive it will end in a similar complaint to that which he suffer’d the last twelve months he resided in Berlin. He complains constantly of a stricture across the breast and his lungs have been considerably affected The exercise he takes so constantly is much too violent I purchaced a Horse hoping he might be induced to ride but my plan has not provd  successfull It is utterly impossible to prevail on him to use it Perhaps Madam if you were to write him on the subject he might pay more attention to it and oblige us by taking more care of himself
George grows a very fine stout Boy He is not tall and not near so handsome as he was You will excuse me my dear Madam when I tell you that I have not permited him to wear the Socks you so kindly sent him He is so well in health we thought it a pity to use him to any thing of the kind untill he is more exposed to the cold than he is at present
John is small and delicate though very fat He sufferd so much from teething through the Summer and acquired such a habit of fretting that I am obliged to allow that he is a very cross child. He is very handsome and has one of the most affectionate dispositions in the world—
Washington is extremely dull and Mr. Adams is so extremely disinclined to enter into any sort of society that we neither hear nor see any thing that is going forward You must therefore not expect any news from me that can afford you any sort of amusement The family unite with me in remembrance to  the President yourself and the family. With sincere prayers for your health and happiness I subscribe myself dear Madam /  Your affectionate daughter
L. C. Adams
P.S. My Brother has got a situation in the Colledge at Chaleston and left last Week. I should be very if you would have the goodness to give him a letter of recommendation to Mr. John Rutledge, which I will send him if you enclose to me

